0. Allen, J.
By the Pub. Sts. c. 11, § 20, cl. 6, “Personal property placed in the hands of a corporation or individual as an accumulating fund for the future benefit of heirs or other persons shall be assessed to such heirs or persons, if within the *430Commonwealth.” By the Pub. Sts, c. 3, § 3, el. 16, in the construction of statutes the word “ person ” may extend and be applied to bodies politic and corporate. Under these provisions the property in question has been assessed to the Williston Seminary, that being treated as the corporation for whose future benefit the property was held as an accumulating fund. It was perhaps assumed that the property could not be assessed to the annuitants, whose annuities were made chargeable upon the bequests to the Seminary, and that it must be assessed to the Seminary if assessed at all. The amount of the annuities would be but a small proportion of the income from the fund; and other funds were also chargeable with the payment of them, and were more than sufficient for such payment, and the income from an annuity is taxable to those entitled to receive it. Pub. Sts. c. 11, § 4.
The question therefore is, whether the property held as an accumulating fund was properly assessed to the Seminary, in view of the Pub. Sts. c. 11, § 5, cl. 3, by which the personal property of literary, benevolent, charitable, and scientific institutions, incorporated within this Commonwealth, is exempted from taxation. It is contended on the part of the respondents, that this property is not yet the property of the Seminary; that the vesting of it is expressly postponed until certain conditions precedent ar.e fulfilled; and that the possibility or probability that it will become the property of the Seminary cannot exempt it. But the statute of exemption is not limited to personal property in possession; it exempts all the personal property of such institutions, whether in possession or not. All property, real and personal, of the inhabitants of this State is taxable, except such as is expressly exempted by law; and the personal property of the enumerated institutions is expressly exempted by law. The word “ property,” in its ordinary legal signification, “ is nomen generalissimum, and extends to every species of valuable right and interest.” Boston & Lowell Railroad v. Salem & Lowell Railroad, 2 Gray, 1, 35. The right or interest which the Seminary has in this accumulating fund is properly described.as its property.
An ordinary cestui que trust has a property in a fund held for his benefit; he has a right and interest which he may vindicate *431in various ways. If trustees violate their duty, make improper investments, misuse or misappropriate the funds, the cestuis que trust may bring them to account, and are the proper persons to do so. But especially in the present case the property held in trust is, to all practical intents and purposes, the property of the Seminary. The legal title is in the trustees, but the whole beneficial interest — unless, indeed, the annuitants are to be taken into account — is in the Seminary. It would be a strained construction of the statutes to hold that this fund is to be considered as property of the Seminary for the purpose of taxation, but not for the purpose of exemption. The more natural and reasonable construction is, that personal property, which under the general tax laws would otherwise be taxable to the enumerated institutions, shall be exempt from taxation. The clause relied on by the respondents does not mean that in all cases personal property placed in the hands of a corporation or individual, as an accumulating fund for the future benefit of heirs or other persons, shall be assessed at all events to such persons, irrespective of exemptions, but that such shall be the method of taxation.
In other cases, and ordinarily under the statutes as they now stand, though formerly it was otherwise, personal property held in trust is taxable to the trustee, if within the Commonwealth. Pub. Sts. c. 11, § 20, cl. 5. But in case of personal property held in trust as an accumulating fund, the persons to be assessed shall be those for whose future benefit the property is held. For the purpose of taxation, it is to be deemed their property; they are the taxable owners. Nobody else can be assessed for it. In the present case, the Seminary, as a body politic and corporate, stands as the person for whose future benefit the fund is held, and therefore, according to the method prescribed by the general provision of law, would be taxable for it. But under the exemption clause its personal property is exempt from taxation. The general law, providing the rule for the method of taxation, does not have the effect to override the particular exemption. The fact that, by the Pub. Sts. c. 12, § 22, an action for the recovery of such a tax may be maintained against the trustee, does not change the effect of the other statutes.

Certiorari to issue.